DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-9 are allowable per the examiner’s amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with BRYAN H. DAVIDSON (Reg. No. 30,251) on August 13, 2022.
The claims are amended as follows:
1.	(currently amended) A topical composition exhibiting reduced textile staining, the topical composition comprising:
(i)	bis-ethylhexyloxyphenol methoxyphenyl triazine,
(ii)	3.0 to 20.0 wt.%, based on total weight of the composition, of D-panthenol, and
(iii)	p-hydroxyacetophenone,
wherein a weight-ratio of the D-panthenol to the bis-ethylhexyloxyphenol methoxyphenyl triazine is at least 1.1,
wherein a weight ratio of the p-hydroxyacetophenone to the bis-ethylhexyloxyphenol methoxyphenyl triazine is in a range of 0.05 to 1, and
wherein the topical composition exhibits a reduction of yellow staining of a textile after washing by 35% or more as compared to a topical composition not having the weight ratio of the D-panthenol to the bis-ethylhexyloxyphenol methoxyphenyl triazine of at least 1.1.

2.	(currently amended) The topical composition according to claim 1, wherein the ratio of the D-panthenol to the bis-ethylhexyloxyphenol methoxyphenyl triazine is at least 1.5.

3.	(previously presented) The topical composition according to claim 1, wherein the weight ratio of the D-panthenol to the bis-ethylhexyloxyphenol methoxyphenyl triazine is at least 1.75.

4.	(previously presented) The topical composition according to claim 1, wherein the D-panthenol is present in an amount of 3.0 to 5 wt.%.

5.	(currently amended) The topical composition according to claim 1, wherein the bis-ethylhexyloxyphenol methoxyphenyl triazine is present in 

6.	(currently amended) The topical composition according to claim 1, wherein the p-hydroxyacetophenone is present in an amount of 0.001 to 5 wt.%, based on the total weight of the composition.

7.	(previously presented) The topical composition according to claim 1, wherein the composition is a cosmetic or pharmaceutical composition.

8.	(previously presented) The topical composition according to claim 1, wherein the composition is a sun care product.

9.	(previously presented) The topical composition according to claim 1, wherein the composition is an oil-in-water (O/W) emulsion comprising an oily phase dispersed in an aqueous phase in the presence of potassium cetyl phosphate as an O/W emulsifier.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: JOHNCOCK (US 2015/0265510 A1, Publ. Sep. 24, 2015; noted as US equivalent of EP 2 921 157 A1 on 06/17/2020 IDS; hereinafter, “Johncock”).  Johncock is directed to:
COATED TITANIUM DIOXIDE TO REDUCE THE WHITENING EFFECT ON SKIN
ABSTRACT
The present invention relates to coated titanium dioxide particles, wherein at least one coating layer comprises an ester made from a mixture of fatty alcohol and C6 to C12 aliphatic acids as coating material.
Johncock, title & abstract.  Regarding independent claim 1 and the requirements:
1.	([...]) A topical composition exhibiting reduced textile staining, the topical composition comprising:
(i)	bis-ethylhexyloxyphenol methoxyphenyl triazine,
(ii)	3.0 to 20.0 wt.%, based on total weight of the composition, of D-panthenol, and
(iii)	p-hydroxyacetophenone, wherein
a weight-ratio of the D-panthenol to the bis ethylhexyloxyphenol methoxyphenyl triazine is at least 1 .1, and wherein
a weight ratio of the p-hydroxyacetophenone to the bis-ethylhexyloxyphenol methoxyphenyl triazine is in a range of 0.05 to 1, and wherein
the topical composition exhibits a reduction of yellow staining of a textile after washing by 35% or more as compared to a topical composition not having the weight ratio of the D-panthenol to the bis ethylhexyloxyphenol methoxyphenyl triazine of at least 1.1.
Johncock teaches: 
suitable UV filters (Johncock, par. [0045]-[0142]), inter alia, “2,4-bis[{(4-(2-ethylhexyloxy)-2-hydroxy }phenyl]-6-( 4-methoxyphenyl)-1,3,5-triazine, (Tinosorb® S)” (Johncock, par. [0137] & [0155]) “used in the cosmetic and pharmaceutical preparations, preferably dermatological preparations, comprising the coated titanium dioxide of the invention, is in the range of 0.1 to 10.0%” (Johncock, par. [0155]), which relates to “bis-ethylhexyloxyphenol methoxyphenyl triazine” of instant claim 1;
suitable vitamins (Johncock, par. [0357]-[0358]), inter alia, panthenol in the range of 0.001 to 10 wt.% (Johncock, par. [0358]), which relates to “D-panthenol” of instant claim 1; and 
suitable antioxidants, inter alia, “hydroxyacetophenone” (Johncock, par. [0355]), which relates to “p-hydroxyacetophenone” of instant claim 1.
However, Johncock DOES NOT TEACH a composition for “reduced textile staining,” wherein par. [0078]-[0081] of the instant published application, US 2021/0212915 A1, evidences “a reduction of yellow staining of a textile after washing by 35% or more as compared to a topical composition not having the weight ratio of the D-panthenol to the bis ethylhexyloxyphenol methoxyphenyl triazine of at least 1 .1” as required by claim 1:
[0078]	Cream formulations as outlined in table 1 have been prepared. Afterwards, cream has been applied on a cotton fabric with the following procedure: The textile (A5 size cut piece of a cotton textile) is fixed on top of a plastic bottle with an elastic strap.  Bottle with fixed textile is placed on a balance. 0.36 g ( +/-0.1 g) of sunscreen formulation is weighed on the fabric and homogenously distributed on an area with 5 cm diameter. Then the fabric has been dried for 15 minutes followed by measuring the L,a,b value of the spot.
[0079]	Afterwards, the fabric has been washed for 1 h in a beaker with 300 ml water and 1 g detergent at 40° C. under stirring, followed by rinsing the fabric in 300 ml fresh water for 15 minutes. After the fabric has been dried for 15 minutes the L,a,b value of the spot has been measured again.  For each trial 3 separate fabrics have been used and accordingly each result is the average of 3 fabrics.
[0080]	Explanation of b value: the higher the b value, the more yellow is the fabric; the more negative the number is, the more white/bluish is the fabric.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[0081]	As can be retrieved from table 2, the addition of high amounts of D-panthenol to a topical composition comprising BEMT significantly reduced the staining thereof.
Thus, the instant claims are distinguishable from Johncock in terms of a composition formulated for “reduced textile staining.”


Conclusion
Claims 1-9 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611